Pfeifer, J.,
dissenting. Dispassionate dissection of a legal conundrum is often required to achieve the correct result in matters that come before this court. In those instances, the facts of the case are secondary to the legal analysis. Here, where we are considering whether the sentence at issue would “shock the sense of justice of the community,” the facts must stand at the center of our consideration. The facts in this case tell the whole story.
While driving on Highway 62 on April 27, 1997, Nancy Weitbrecht apparently suffered a cardiac event, lost consciousness, crossed left of center, and collided with the Carroll vehicle. She lost her husband and a friend in the accident, and must live with the fact that she also caused the death of Vera Carroll. The state stipulated that there was no evidence of criminal recklessness or criminal negligence on her part. Nancy Weitbrecht now faces a potential five-year prison term. It would be hard to conjure up a situation more shocking to the community’s sense of justice, or a more inappropriate exercise of prosecutorial discretion. I accordingly dissent.